Name: Commission Regulation (EEC) No 1602/81 of 16 June 1981 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  trade policy
 Date Published: nan

 No L 159/ 12 Official Journal of the European Communities 17. 6. 81 COMMISSION REGULATION (EEC) No 1602/81 of 16 June 1981 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (! ), as last amended by the Act of Accession of Greece, and in particular Article 6 (7) thereof, Whereas Article 23 of Commission Regulation (EEC) No 685/69 (2), as last amended by Regulation (EEC) No 907/81 (3), stipulates that butter or cream, in respect of which a storage contract application has been submitted, must have been manufactured during the 21 days preceding the day of storage ; whereas experience has shown that this period should be extended ; whereas in order to prevent speculative storage early in a new milk marketing year it should none the less be stipulated that at the beginning of a storage period the butter or cream must have been manufactured on or after 1 April of the same year. The first subparagraph of Article 23 ( 1 ) of Regulation (EEC) No 685/69 is replaced by the following : ' 1 . The butter or cream shall have been manu ­ factured during the 28 days preceding its entry into storage under the contract, but not earlier than 1 April of the year concerned.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall not affect storage contracts concluded before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1981 . For the Commission The President Gaston THORN 0) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 90, 15 . 4. 1969, p . 12. (3) OJ No L 91 , 4. 4. 1981 , p . 8 .